*775Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Leventhal, J.), rendered January 9, 2007, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of assault in the second degree.
Ordered that the amended judgment is affirmed.
The Supreme Court revoked the defendant’s probation on the basis of his conviction of criminal contempt in the first degree. The defendant’s contention that the Supreme Court acted improperly in doing so because the declaration of delinquency alleged only that he had been charged with the crime of assault in the second degree is unpreserved for appellate review (see People v Gantt, 48 AD3d 829 [2008]) and, in any event, is without merit. The commission of an additional offense constitutes a ground for the revocation of probation (see CPL 410.10 [2]). The declaration of delinquency at issue here alleged that the defendant had “failed to lead a law-abiding life” and specified the illegal conduct in which the defendant had allegedly engaged. By doing so, the declaration adequately set forth “the condition or conditions of the sentence violated and a reasonable description of the time, place and manner in which the violation occurred” (CPL 410.70 [2]) and thus “provided fair notice of the charged misconduct” (People v Simone, 13 AD3d 71, 71 [2004]; see People v Gagnon, 245 AD2d 593, 594 [1997]). Spolzino, J.P., Florio, Miller and Eng, JJ., concur.